Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Response to Amendment
Amendment filed November 12, 2021, 2021 has been entered.

Applicant's arguments filed November 12, 2021, have been fully considered but they are not found persuasive.

Newly submitted claims 55-56, 61-64, 66-67, 72-75 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: species election were made.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 55-56, 61-64, 66-67, 72-75 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 33-35, 43-53 and new claims 54-75 are pending.  Claims 1-32, 36-42 are canceled.  Claims 33-35, 43-47, 55-56, 61-64, 66-67, 72-75 are withdrawn.  Claims 48-53, and new claim 54, 57-60, 65, 68-71 are examined.

The Declaration of Tornes and Gaudernack under 37 CFR 1.132 filed November 12, 2021 is insufficient to overcome the rejection of claims based upon 35 U.S.C. 112(a) as set forth in the last Office action.  The declaration is discussed in the rejection arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-53, 54, 57-60, 65, 68-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims are directed to a method of treatment or vaccination of cancer by administering immune checkpoint inhibitor and variants of SEQ ID NO: 1-3 wherein the method produces a synergistic effect in the treatment or vaccination or wherein the method elicits a CD4+ T-cell immune response.  The genus of variant polypeptide in the method claimed encompass large number of molecules which is different from SEQ ID NO:1-3.  The polypeptides encompass large genus of molecules whose size range from 12 amino acids to 99 amino acids in length and encompass deletions, substitutions and additions of amino acids up to 5% sequence identity with the polypeptide or immunogenic fragment.  The specification teach the examples of administering to cancer patients SEQ ID NO:1, 2 and 3 (300 ug) together with GM-CSF (75 ug) in between doses of Ipilimumab (elected species of immune checkpoint inhibitor CTLA-4 antibody) where the ipilimumab is administered every 3rd week.  The specification teach the claimed variants but did not administer or show results with the variant polypeptides which results in synergistic effect.  The specification presents an example of a treatment of cancer by administering polypeptide with the combination of Ipilimumab (anti-CTLA4 antibody) but no other inhibitor of immune checkpoint inhibitor.  However, the specification disclosure in the examples do not provide written description of the genus of generic “immune checkpoint blocker” and polypeptide claimed variant with the functional result of producing a 
For inventions in an unpredictable art, adequate written description of a genus 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).
Therefore, only method using the specific species of SEQ ID NO:1 with Ipilimumab, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.
	Applicants argue that claims are amended to recite anti-CTLA-4 (elected species) checkpoint inhibitor antibody with support from Declaration of Tornes for pembrolizumamb.   However, neither the specification nor the declaration provide support that the single checkpoint inhibitor supports the genus of anti-CTLA-4 inhibitor antibodies to effect the claimed functional limitation of synergism.  The specification 
	Applicants argue that amended claims to 95% sequence identity to SEQ ID NO: recited represent a reasonable generalization of the specifically disclosed polypeptides of SEQ ID NO:1-3.  However, the synergistic effect claimed with variants of SEQ ID NO:1-3 is not supported by the specification.  Furthermore, synergism would result if the combination results are significantly better than the additive effect of the combination therapy not whether the combination is better than the individual effect.  No such synergism is taught by the specification for the variants.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 52-53, 65, 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudernack et al. (US 2013/01299760), Yuan et al. (Cancer Immunol. Immunother., 2011), Hodi et al. (N. Eng. J. Med., 2010), Postow et al. (Oncol., 2015). 
Gaudernack et al. teach the method of administering a cocktail of telomerase reverse transcriptase peptides including SEQ ID NO:1, 7, and 9 to treat cancer in patients (paragraphs 1-3, 7, 9, 11-13, 15, 31, 35, 39, 61, 63-64, 67,  72-73, 90-91, 94, 96-97, 122, 125, 127, 129-130, 133, 158, 160, 167, 188-193; abstract).  Gaudernack SEQ ID NO:7 is identical to claimed SEQ ID NO:2.  Gaudernack teach the treatment of various cancer including melanoma and prostate cancer (paragraph 129).   Gaudernack et al. does not teach inhibiting an immune checkpoint.
Yuan et al. teach that CTLA-4 blockade with antibody Ipilimumab increase antigen-specific CD8 T-cells in antigen-specific response to gp100 in prevaccinated patients with melanoma (abstract).  Ipilimumab is an immune checkpoint inhibitor inherently.  Yuan teach that “… clinical trials evaluating different temporal combinations 
Hodi teach that “…ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies (page7).  Hodi teaches the administration of immune check point inhibitor ipilimumab and gp100 within 90 minutes of each other (page 3).  Hodi teaches additional administration treatments at various times during weeks 4, 7 and 10 (page 3).
Postow et al. teach the CTLA-4 antibody ipilimumab as immunologic checkpoint blockade have demonstrated promise in a variety of malignancies (abstract) such as melanoma and prostate cancer (page 1974-1975).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the treatment with ipilimumab as taught by of Yuan et al., Hodi et al., or Postow et al. into the treatment of Gaudernack et al. of cancer patient with telomerase reverse transcriptase peptides.  One of ordinary skill in the art would be motivated by the explicit desire of Gaudernack et al. to include further therapeutic ingredients such as 
	It would have been obvious to one of ordinary skill in the art at the time of filing to vary the time of administration of checkpoint inhibitor and polypeptide according to the teaching of Gaudernack, Yuan et al., Hodi et al., or Postow et al.  One of ordinary skill in the art would have been motivated to vary administration time within 10 days because one of ordinary skill in the art would want the optimal outcome from checking different time points.  Hodi teach the 90 minutes as well as weeks within administration and one of ordinary skill in the art would want the optimal time span.  Such variation in the variable of experimentation is well known to one of ordinary skill in the art.  One of ordinary skill in the art would be motivated by the explicit desire of Yuan to vary the temporal administration (page 8).
	
Previous arguments and response:
Applicants argue that peptides used in Hodi et al. and Yuan et al. are 9-mer peptides derived from gp100 which structurally and functionaly different from the claimed 
Applicants argue that peptides used Hodi et al. elicit CD8+ T-cell response functionally and showed no benefit compared to immune checkpoint inhibitor alone in treatment results.  Thus, applicants argue that results of Hodi et al. would not motivate one skilled in the art to look further to combine a peptide-based cancer vaccine with an immune checkpoint inhibitor as claimed in the present methods.  However, the motivation set forth does not have to be the same motivation as applicant’s motivation.  Hodi does not teach away from combining because Hodi does not teach not to combine in the reference.  One of ordinary skill in the art would be motivated to explore effect of immune checkpoint inhibitor with other peptide such as Gaudernack peptides.  One of ordinary skill in the art do not shrink from negative data but rather explore different methods using the positive and negative data to understand the underlying mechanism.  One of ordinary skill in the art would understands that different peptides used with same immune checkpoint inhibitor may or may not give positive, negative or ambiguous data – that is the scientific method.  Gaudernack would continue to explore the immune checkpoint inhibitor because Gaudernack is interested in the effect of his peptide in cancer treatment with immune check point inhibitor despite any problems with the other peptides.  Gaudernack expressly stated he will continue to pursue the effect of his peptides on cancer treatment.
	Applicant argue that the Hodi et al. does not specifically teach that a combination does not produce a synergistic effect in the treatment of cancer.  Therefore the skilled 
	Applicants argue that the different underlying immunologic operation of the peptides and checkpoint inhibitor create an insuffient prima facie case of obviousness.  Applicant is applying hindsight arguments.  The teaching of Gaudernack and Hodi at the time of the invention was not aware of the different in immunological operations prior to the claimed invention. 
	No expectation of success regarding CD4+ T-cell immune response is drawn to claims not rejected.
	Applicants argue that Aamdal et al. (2021) post filing date reference teach the synergistic effect in follow up study.  Applicants argue that ASCO poster post filing date reference teaches PD-1 inhibitor with the peptides was better response than the peptides alone.  Applicants argue that the combination of cited art could not predict the unexpected synergistic results.  However, the claims are not commensurate in scope with the unexpected results.
	Applicants argue claim 49 which is not rejected.

	Previous arguments:
	Applicants argue that the peptides disclosed in Hodi and Yuan are derived from entirely different proteins as compared those of Gaudernack.  Applicants point to paragraph 6-7 and 10 of Declaration for support that Hodi and Yuan peptides are short 9 amino acids in length and Guardernack are longer peptides that are 30 and 15 amino 
	Applicants argue that examiner fails to specifically support the premise that one skilled in the art would have a reasonable expectation of success based on the teachings of the cited art.  However, the art teaches the specific sequence of the peptide and the length range of the peptide.  Applicants argument are to the specific species while the claims are drawn to genus.  The synergistic effect is not claimed and thus are not commensurate in scope with the arguments to specific species.
	Applicants argue by pointing to the Declarartion paragraph 11 that peptides from Hodi and Yuan have different approach in terms of the underlying immunology and thus a person of ordinary skill in the art would not combine the references.  However, claims are not drawn to the underlying immunology and the teaching of the references in combination encompass the claims.
	Applicants argue pointing to Declaration paragraph 14 that new cancer therapies combinations is an unpredictable area of research with high rate of failure.  However, although the combination of Hodi was not better than the without immune checkpoint, the treatment of cancer still worked.  Claims are not commensurate in scope with the arguments because the claims do not differentiate the claim limitation which provides the synergistic effect if it is not inherent.
	Previous arguments:
Applicants argue that Hodi teach away from combining a peptide-based cancer vaccine with an immune checkpoint inhibitor as recited in the method of the present invention because the combination of Hodi et al. was shown to have no benefit and 
Applicants argue that Yuan does not provide sufficient teaching to contradict the prevailing evidence of Hodi.  However, the arguments against Hodi are discussed immediately above.  Furthermore,  Yuan data and motivation stands by itself and is not explicitly negated by the Hodi.  Hodi does not state Yuan should not do more experimentation.  Yuan would be even more motivated to understand his results against other science.  One of ordinary skill in the art would not expect Yuan to stop scientific experimentation based upon another single results since science relies upon consensus of consistent results to make progress.
Applicants argue that Postow as a review article that reference the Hodi study does not in any way contradict the prevailing evidence of the Hodi study.  However, the arguments against Hodi are discussed above.  Furthermore, Postow review and motivation stands by itself and is not explicitly negated by the Hodi.  Postow does not state explicitly there should not be any more experimentation.
	Applicants argue that new claim 41 is drawn to de novo immune response and  unexpectedly high overall survival rates achieved with the method of the present invention could not have been predicted from the prior art in particular Hodi et al. which represents the benchmark for what overall survival rates might be expected in patients with melanoma.  However, the claims are not commensurate in scope with the 
	Applicants argue that new claim 42 is drawn to time frame and skilled artisan would not expect from the cited prior art documents that the use of this timeframe in the method of the present invention would provide the unexpectedly high overall survival rates discussed. Applicant argue that Yuan teaches that time from vaccination to ipilimumab treatment is between 10 months to 2.5 years.  It should be noted Yuan explicitly provide the motivation to test the administration with varying temporal changes (page 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-53, 65, 68-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-34 of U.S. application No. 15/498,728 
Claims 1, 3-34 of U.S. application No. 15/498,728 teach the method of administering a cocktail of telomerase reverse transcriptase peptides including SEQ ID NO:1, 7, and 9 to treat cancer in patients.  ‘728 application SEQ ID NO:7 is identical to claimed SEQ ID NO:2.  ‘728 application teach the treatment of various cancer including melanoma and prostate cancer.   ‘728 does not teach inhibiting an immune checkpoint.
Yuan et al. teach that CTLA-4 blockade with antibody Ipilimumab increase antigen-specific CD8 T-cells in antigen-specific response to gp100 in prevaccinated patients with melanoma (abstract).  Ipilimumab is an immune checkpoint inhibitor inherently.  Yuan teach that “… clinical trials evaluating different temporal combinations of ipilimumab with various vaccines are planned or ongoing in the adjuvand and metastatic setting in melanoma and prostate and pancreatic cancers…” in order to “shed light on if, how, and when ipilimumab should be combined with vaccine therapy.  
Hodi et al. teach ipilimumab and gp100 peptide improved overall survival in patients with metastatic melanoma (abstract, pages 3-4).  Ipilimumab is an immune checkpoint inhibitor inherently.  Hodi teach that “…ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies (page7).  Hodi teaches the administration of immune check point inhibitor ipilimumab and gp100 within 90 minutes of each other (page 3).  Hodi teaches additional administration treatments at various times during weeks 4, 7 and 10 (page 3).

	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the treatment with ipilimumab as taught by of Yuan et al., Hodi et al., or Postow et al. into the treatment of ‘728 application of cancer patient with telomerase reverse transcriptase peptides.  One of ordinary skill in the art would be motivated by the explicit desire of ‘728 application to include further therapeutic ingredients.  One of ordinary skill in the art would be motivated by explicit desire of Yuan et al., Hodi et al., and Postow et al. to treat cancers with ipilimumab and anti-cancer antigen peptides because of the improvement of treatment using ipilimumab and to try to further understand the mechanism of improved treatment.  The combination of the polypeptide administration and inhibiting immune checkpoint result inherently in synergistic effect.  
It would have been obvious to one of ordinary skill in the art at the time of filing to vary the time of administration of checkpoint inhibitor and polypeptide according to the teaching of ‘728, Yuan et al., Hodi et al., or Postow et al.  One of ordinary skill in the art would have been motivated to vary administration time within 10 days because one of ordinary skill in the art would want the optimal outcome from checking different time points.  Hodi teach the 90 minutes as well as weeks within administration and one of ordinary skill in the art would want the optimal time span.  Such variation in the variable of experimentation is well known to one of ordinary skill in the art.  One of ordinary skill in the art would be motivated by the explicit desire of Yuan to vary the temporal administration (page 8).


Previous arguments:
Applicants argue that as discussed regarding Yuan, Hodi and Postow do not make obvious the present invention.  However, the discussions above regarding the obviousness rejection have addressed arguments.  Applicants argue that they will defer a decision regarding filing a terminal disclaimer until subject matter deemed allowable by examiner is determined.  Until such the rejection is maintained.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646